Citation Nr: 1533066	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-02 721A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), with depressive disorder and mood disorder, from October 18, 2010 to September 11, 2012.

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety and bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  At that time, the RO denied service connection for PTSD and for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder.  The Veteran subsequently perfected appeals of both those issues.

In an April 2013 rating decision, the RO granted service connection for PTSD, with depressive disorder and mood disorder, effective September 12, 2012 - the date of diagnosis, but after the October 18, 2010 receipt of claim.  As such, the RO determined that its decision was only a partial grant of the appeal and continued the Veteran's claim for the period from October 18, 2010 to September 12, 2012.

In a December 2013, the RO, in San Diego, California, issued a supplemental statement of the case as to the issues of service connection for PTSD, with depressive disorder and mood disorder, from October 18, 2010 to September 12, 2012, and service connection for an acquired psychiatric disorder, to include anxiety and depression.  

In response to the December 2013 supplemental statement of the case, the Veteran submitted a form later that month indicating that he was satisfied with the decision regarding his appeal and that he wished to withdraw his appeal.

In a June 2015 statement, the Veteran indicated that he would like to withdraw his video hearing request and all issues on appeal.  

FINDING OF FACT

On June 12, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

      (CONTINUED ON NEXT PAGE)






ORDER

The appeal is dismissed.



		
TANYA SMITH  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


